internal_revenue_service number release date index number ------------------------- ---------------------------- --------------------- -------------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-133522-05 date date legend x lp state d1 dear ------------ ----------------------------- ---------------------------- ein ---------------- -------- -------------------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of lp requesting an extension under ' of the procedure and administration regulations for lp to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes the information submitted states that on d1 x an s_corporation reorganized under the laws of state to lp a state limited_partnership lp intended to elect to be treated as a corporation under ' c effective on d1 however lp inadvertently failed to timely file a form_8832 entity classification election sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under ' or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an eligible_entity with at least two members can elect plr-133522-05 either to be classified as an association and thus a corporation under ' b or a partnership sec_301_7701-3 provides that an eligible_entity with at least two owners will be classified as a partnership unless it elects otherwise sec_301_7701-3 provides that to elect to be classified other than as provided in ' b an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed under c the commissioner may grant a reasonable extension of sec_301_9100-1 and sec_301_9100-3 provide the standards the commissioner will sec_301_9100-3 provides that requests for relief under ' will be time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of ' have been satisfied as a result lp is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center electing under ' c to be classified as an association taxable as corporation for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 based solely on the facts submitted and representations made we conclude that sec_301_9100-3 provides that a taxpayer is deemed to have acted except as expressly provided herein no opinion is expressed or implied plr-133522-05 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether the conversion of x to lp qualifies as a reorganization under sec_368 whether lp as a state limited_partnership has more than one class of stock under sec_1361 and thus is ineligible to be an s_corporation or whether lp is otherwise eligible to be an s_corporation see revproc_99_51 1999_2_cb_750 revproc_2005_3 i r b sec_5 the internal_revenue_code provides that it may not be used or cited as precedent is being sent to lp’s authorized representative in accordance with a power_of_attorney on file with this office a copy of this letter this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely heather c maloy associate chief_counsel passthroughs and special industries
